Exhibit 1 JOINT FILING AGREEMENT This Joint Filing Agreement, dated as of November 25, 2015, is by and among CamCap Resources Offshore Master Fund, L.P., CamCap Resources Partners, LLC, CamCap Energy Offshore Master Fund, L.P., CamCap Energy Partners, LLC, Cambrian Capital, L.P., Cambrian Capital, LLC, Ernst von Metzsch, and Roland von Metzsch (collectively, the “Filers”). Each of the Filers may be required to file with the United States Securities and Exchange Commission a statement on Schedule 13D and/or 13G with respect to shares of Common Stock of PetroShare Corp. beneficially owned by them from time to time. Pursuant to and in accordance with Rule 13(d)(1)(k) promulgated under the Securities Exchange Act of 1934, as amended, the Filers hereby agree to file a single statement on Schedule 13D and/or 13G (and any amendments thereto) on behalf of each of the Filers, and hereby further agree to file this Joint Filing Agreement as an exhibit to such statement, as required by such rule. This Joint Filing Agreement may be terminated by any of the Filers upon written notice or such lesser period of notice as the Filers may mutually agree. Executed and delivered as of the date first above written. CAMCAP RESOURCES OFFSHORE MASTER FUND, L.P. By:CamCam Resources Partners, LLC, Its General Partner By: /s/ Greg Anderson Greg Anderson Chief Financial Officer CAMCAP RESOURCES PARTNERS, LLC By: /s/ Roland von Metzsch Roland von Metzsch Manager CAMCAP ENERGY OFFSHORE MASTER FUND, L.P. By:CamCap Energy Partners, LLC, Its General Partner By: /s/ Greg Anderson Greg Anderson Chief Financial Officer CAMCAP ENERGY PARTNERS, LLC By: /s/ Roland von Metzsch Roland von Metzsch Manager CAMBRIAN CAPITAL, L.P. By: /s/ Greg Anderson Greg Anderson Chief Financial Officer CAMBRIAN CAPITAL, LLC By: /s/ Roland von Metzsch Roland von Metzsch Manager ERNST VON METZSCH /s/ Ernst von Metzsch ROLAND VON METZSCH /s/ Roland von Metzsch
